       Case 3:20-cv-08123-JJT Document 15-1 Filed 06/25/20 Page 1 of 5




                        DECLARATION OF FORREST FENN



       1, Forrest Fenn, hereby declare as follows:

       1.     I am the named Defendant in Case No. 3:20-cv-08123 currently pending

before the United States District Court for the District ofArizona(the "Lawsuit"). I am an

artist, former gallery owner, collector, author, and a retired pilot in the United States Air

Force, where I obtained the rank of Major and was awarded the Silver Star, the Bronze

Star, three Distinguished Flying Crosses, fourteen Air Metals, and a Purple Heart during

my service in the Vietnam War. This Declaration is based upon my personal knowledge,

and I am a competent witness to the facts stated herein.

       2.     I am a resident of Santa Fe, New Mexico, where I have continuously lived

with my wife of66 years, Peggy, since 1972.

       3.     While serving in the military, I was stationed at Luke Air Force Base, west

ofPhoenix for approximately four years,I believe between 1959 and 1964. Other than this

time period, I have never resided in the State of Arizona.

       4.     I have never maintained an office or other place of business in Arizona,

maintained any bank accounts, post office boxes, or telephone listings in Arizona (except

perhaps during my time at Luke Air Force Base), owned any property or paid any taxes in

Arizona, or otherwise had any substantial, continuous or systematic business contacts with

that State.
Case 3:20-cv-08123-JJT Document 15-1 Filed 06/25/20 Page 2 of 5
Case 3:20-cv-08123-JJT Document 15-1 Filed 06/25/20 Page 3 of 5
Case 3:20-cv-08123-JJT Document 15-1 Filed 06/25/20 Page 4 of 5
Case 3:20-cv-08123-JJT Document 15-1 Filed 06/25/20 Page 5 of 5
